

116 HRES 1047 IH: Condemning the statements of Representative Ilhan Omar of Minnesota.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1047IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Biggs (for himself, Mr. Perry, Mr. DesJarlais, Mr. Harris, Mr. Roy, Mr. Budd, Mrs. Lesko, Mr. Norman, and Mr. Duncan) submitted the following resolution; which was referred to the Committee on Ethics, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the statements of Representative Ilhan Omar of Minnesota.Whereas, on July 7, 2020, Representative Ilhan Omar of Minnesota said, We are not merely fighting to tear down the systems of oppression in the criminal justice system. We are fighting to tear down systems of oppression that exist in housing, in education, in healthcare, in employment, in the air we breathe.;Whereas Representative Ilhan Omar continued, As long as our economy and political systems prioritize profit without considering who is profiting, who is being shut out we will perpetuate this inequality. We cannot stop at the criminal justice system, we must begin the work of dismantling the whole system of oppression wherever we find it;Whereas Representative Ilhan Omar has a documented history of expressing anti-American sentiments;Whereas Representative Ilhan Omar and other Members of Congress continue to advocate for a Marxist form of government that is incompatible with the principles laid out in the founding documents of the United States;Whereas Karl Marx wrote in the Communist Manifesto that [w]hen in the course of development, class distinctions have disappeared, and all production has been concentrated in the hands of a vast association of the whole nation, the public power will lose its political character. Political power, properly so called, is merely the organized power of one class for oppressing another;Whereas Marxism, in calling for the abolition of private property, does not represent equality or inspire justice, and is diametrically opposed to the sensible bounds that the Framers of the Constitution established;Whereas individuals throughout the world living under Marxist form of governments and a centrally planned economy experience unparalleled oppression and brutality at the hands of their governments;Whereas these experiences show that the imposition of regulations by government over economic and noneconomic decisions kill our free society;Whereas these experiences demonstrate that the centralization of government power always produces the loss of freedom;Whereas the history of Marxism demonstrates the wisdom of the Founders’ understanding that no form of government can successfully control a system as complex as the free market;Whereas the United States—despite its imperfect history—remains a beacon of hope and human liberty for millions across the world due to the freedoms and liberties afforded to the people and the system of limited government established under the Constitution; andWhereas Members of Congress, in calling for the dismantling of this system of government and supplanting it with a Marxist form of government, are willfully and intentionally violating their oath to support and defend the Constitution of the United States: Now, therefore, be itThat the House of Representatives—(1)condemns the statements of Representative Ilhan Omar of Minnesota;(2)condemns Members of Congress who advocate for Marxist policies; and(3)reaffirms its commitment to support and defend the Constitution of the United States.